DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recesses (claim 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 33, 37, 41, 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 3,826,326 (Blair) in view of USPN 4,453,763 (Richards).
Regarding claim 21, Blair discloses a vehicle frame comprising a front frame portion (generally at 68 in Fig 12 and at 30 in Fig 25) and a mid-frame portion (generally at 17 and 12 in Fig 12); an engine I (See Fig 25) mounted to the front frame portion; a front suspension 45 coupled to the front frame portion, defined by left and right side suspension assemblies, front wheels G, defined by a front left wheel coupled to the left side suspension assembly and a front right wheel coupled to the right side suspension assembly, a steering assembly H (See Fig 30) coupled to the front wheels; a single rear wheel E coupled to the frame rearward of the mid frame portion, and drivingly coupled 
Regarding claim 33, Blair discloses a rear suspension comprising a rear swing arm 70, extending from the mid frame portion with the single rear wheel E coupled to the rear swing arm 70.
Regarding claim 37, Blair discloses that the steering assembly H is supported by a front portion of the front frame portion.  (See Figs25 and 30).
Regarding claim 41, Blair discloses that a narrowest portion of the vehicle frame is defined by the front frame portion. (See Fig 25).
Regarding claim 42, Blair discloses that the front frame portion defines an engine cradle (at 30, see Figs 12, 25 and 30), and a front portion of the engine cradle supports both the engine and the front suspension (at 30a, 30b) and a second portion of the engine cradle supports the steering assembly H. (See the combination of Figs 25 and 30).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
In light of the new rejection and reference is Office Action is non-final.
Allowable Subject Matter
Claims 22-32, 34-36, 38-40 and 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616